Title: From Alexander Hamilton to James McHenry, 5 April 1793
From: Hamilton, Alexander
To: McHenry, James


PhiladelphiaApril 5. 1793
It is a good while My Dear Mac since I have either written to or received a line from you. I embrace the first moment I have been really able to spare to say some things to you which have for some time “lain heavy on my mind.”
I have been conscious that I owed you an explanation concerning the issue of a certain Inspectorship and I have meditated it ever since that issue took place.
In giving it now, I must rely on your discretion and delicacy; for you know I have no occasion to make enemies—and I must confide to you what in truth are in the nature of official secrets.
The Supervisor named Perry Richardson and Chamberlain; laying most stress on Perry. I had a conversation with Mr. Coxe (a matter of course in reference to his office) and it was agreed to recommend Perry. The three names were given in to the President (he always chooses to have more than one) with a decided recommendation of Perry. I thought his appointment certain.
Coxe spoke to Murray or Murray to Coxe about this appointment. Murray recommended Richardson and Eccleston preferring rather the latter. I believe, but I do not know it, that he rather spoke lightly of Perry. A Gentleman from Maryland (I think of the name of Hammersly) said to Coxe several things very disadvantageous of Perry. It seems he had opposed Mr. Tilghmans election & through different channels Tilghmans Friends had approached Coxe—who from his connection with the family was not difficult to be impressed against him.
Coxe came to me with his tone entirely altered on the subject of Perry. He was a man not respected by respectable men—an intriguing and rather crooked character &c. &c. I perceived the influence of the election story & no impression was made. My byass towards Perry continued & Coxe perceived it.
The next morning I received a letter from him of which the inclosed is a copy. This after the full conversations we had had was rather an officious proceeding. The design of it was not difficult to be understood.
The same morning I had occasion to call on the President. He had received a letter from Murray recommending strongly Richardson and Eccleston and I found he had through some Channel been approached disadvantageously to Mr. Perry.
He expressed a wish that I should make further Inquiry & particularly of Mr. Henry.

I called on Mr. Henry. He was strong in favour of Richardson & Eccleston and unusually decided against Mr. Perry.
Having then no clue to it and having been led from former communications to entertain a favourable opinion of Henry’s Candor I was much struck with his decision against Perry & I own a good deal shaken.
It was my duty to state facts to the President.
The Argument with him stood thus “Perry is strongly objected to by some; Richardson is recommended by every body—Ergo Richardson is the safest appointment.”
Much could not be said by way of direct opposition. My own mind had been put in doubt. I took the course of recommending delay for further Inquiry & I understood that this idea would be pursued. I therefore wrote to you & I believe to Mr. Gale. I received letters from both which threw light upon the subject—but to my surprise the nomination was sent in before either Letter came to hand.
I flatter myself this detail will give you a correct idea of the business and that you will be satisfied that I have neither been wanting to you nor to Mr. Perry.
But this explanation is sacredly for your own breast. Mr. Henry’s communications in particular were made under the most precise sanction of Confidence.
Nothing but a desire to vindicate the propriety of my conduct towards a friend could induce me to disclose it at any rate.
Affecty & truly Yrs
A Hamilton
What say your folks as to Peace or War in reference to the UStates?
J Mc.Henry Esqr
